DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/8/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANO (US 2011/0074354) in view of OHNUKI (US 2012/0306266).
 	Regarding claim 1, YANO discloses a battery equalization system, comprising: 
 	a collection circuit (25, Fig. 2), configured to collect parameter information of cells (¶ 0036, 0038) in a battery pack (10, Fig. 2); 
 	an equalization circuit (20, Fig. 2), configured to perform equalization processing on the cells in the battery pack (¶ 0035-0036); 
 	a controller (24, Fig. 2), connected to the collection circuit and the equalization circuit separately (Figure 2 shows separate connections to collection circuit 25 and equalization circuit 10), and configured to determine, according to the parameter information of the cells in the battery pack, whether there is a cell in the battery pack needs enabling of equalization, and to control, when it is determined that a cell in the battery pack needs enabling of equalization, the equalization circuit to perform equalization processing on the cell that needs enabling of equalization (¶ 0036-0039),
 	a power supply branch circuit connected to a power supply unit (26, Fig. 2; ‘POWER SUPPLY CIRCUIT’, Fig. 3) and the battery equalization system when a vehicle is in an OFF 
 	YANO fails to disclose the power supply branch circuit, controlled by the controller to get connected to the power supply unit and the battery equalization system when the vehicle is in the OFF gear and a cell needs enabling of equalization, so that the power supply unit supplies power to the battery equalization system; and the power supply branch circuit comprises a first power supply branch circuit and a second power supply branch circuit as recited. 
 	OHNUKI discloses a power supply branch circuit (path through switch SW1, Fig. 2), controlled by the controller (13) to get connected to a power supply unit (comprising 11, Fig. 2; may also comprise ‘LB’) and the battery equalization system (via 21) when a vehicle is in an OFF gear (¶ 0043) and a cell needs enabling of equalization (¶ 0044), so that the power supply unit supplies power to the battery equalization system (¶ 0043); and the power supply branch circuit comprises a first power supply branch circuit (branch containing switch SW2, Fig. 2) and a second power supply branch circuit (branch containing switch SW1, Fig. 2); 
 	the first power supply branch circuit is connected to the power supply unit and the battery equalization system (branch containing switch SW2, Fig. 2), and the first power supply branch circuit is configured to supply power to the battery equalization system and loads of the entire vehicle except the battery equalization system (¶ 0042; ¶ 0006: power supply unit provides power to control unit and an accessory electrical unit); 
 	the second power supply branch circuit is connected to the power supply unit and the battery equalization system (branch containing switch SW1, Fig. 2), and the second power supply branch circuit is configured to supply power to the battery equalization system (¶ 0043); and 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the power supply branch circuit as recited in order to adequately level the voltages of the cells even when the ignition switch is OFF and even if the ignition switch is OFF for a long period (OHNUKI, ¶ 0021-0022) and/or to prevent power leakage (OHNUKI, ¶ 0045).
	Regarding claim 3, YANO as modified by OHNUKI teaches a connection and a disconnection of the first power supply branch circuit and the second power supply branch circuit are controlled by a switch (OHNUKI, SW1/SW2, Fig. 2). 
 	Regarding claim 4, YANO as modified by OHNUKI teaches a second switch and a first switch controlled by the vehicle body controller are separately disposed on the second power supply branch circuit and the first power supply branch circuit; two sides of the second switch are respectively connected to the power supply unit and the controller; one side of the first switch is connected to the power supply unit, and the other side of the first switch is connected to the controller and the loads (OHNUKI, SW1/SW2, Fig. 2; ¶ 0006: an accessory electrical unit is a load). 
 	Regarding claim 5, YANO as modified by OHNUKI teaches the second switch is controlled by the vehicle body controller (OHNUKI, 13; YANO, e.g., ‘CC’, Fig. 1, or 30, Fig. 2; ¶ 0032, 0041-0043, 0046, 0047); when the vehicle is in the OFF gear and a cell needs enabling of equalization, the vehicle body controller controls the second switch and the first switch to stay 
 	Regarding claim 6, YANO as modified by OHNUKI teaches when the vehicle is in the OFF gear and after the equalization circuit ends the equalization processing on the cells that need enabling of equalization, the controller is configured to transmit an equalization end request to the vehicle body controller so that the vehicle body controller controls the second switch to stay in a disconnected state (OHNUKI, ¶ 0042-0044, 0050; providing multiple controllers to control the switches is an obvious modification, see rejection of claim 5). 
 	Regarding claim 7, YANO as modified by OHNUKI teaches the second switch is controlled by the controller; when the vehicle is in the OFF gear and a cell needs enabling of equalization, the controller is configured to control the second switch to get connected, and after the second power supply branch circuit is connected, the vehicle body controller controls the first switch to be disconnected (OHNUKI, ¶ 0042-0044, 0050; providing multiple controllers to control the switches is an obvious modification, see rejection of claim 5). 
Regarding claim 8, YANO as modified by OHNUKI teaches when the vehicle is in the OFF gear and after the equalization circuit ends the equalization processing on the cell that needs enabling of equalization, the controller is configured to control the second switch to stay in a disconnected state (OHNUKI, ¶ 0042-0044, 0050). 
 	Regarding claim 9, YANO as modified by OHNUKI teaches after the vehicle is powered on, the second switch is in a connected state under the control of the controller or the vehicle body controller (OHNUKI, ¶ 0042-0043). 
 	Regarding claim 10, YANO discloses a third power supply branch circuit; wherein one end of the third power supply branch circuit is connected to the controller, and the other end of the third power supply branch circuit is connected to the collection circuit and the equalization circuit (branch containing power supply circuit 26 in Figure 2; ¶ 0037). 
 	Regarding claim 11, YANO discloses the controller is respectively connected to the collection circuit and the equalization circuit corresponding to a same cell of the cells through two channels (controller 24 in Figure 2 has separate connections to the collection circuit 25 and the equalization circuit 20). 
 	Regarding claim 12, YANO as modified by OHNUKI teaches the battery equalization system as applied to claim 11 but fails to disclose the controller comprises a control chip, and the control chip is respectively connected to the collection circuit and the equalization circuit corresponding to the same cell through two pins; the two pins are in one-to-one correspondence with the two channels; one of the two pins is connected to the equalization circuit through one of the two channels, and the other of the two pins is connected to the collection circuit through the other of the two channels. Official notice is taken that a control chip with pins, e.g., a semiconductor chip/integrated circuit, was an old and known expedient in the art at the time of 
	Regarding claim 16, YANO discloses a vehicle, comprising a battery equalization system according to claim 1 (¶ 0031; see Figures 6 and 7). 
 	Regarding claim 17, YANO as modified by OHNUKI teaches a battery equalization method to be implemented in a vehicle (YANO, ¶ 0031; see Figures 6 and 7) including the battery equalization system of claim 1, comprising: 
 	collecting, by the collection circuit (YANO, 25, Fig. 2), parameter information of cells (YANO, ¶ 0036, 0038) in the battery pack (YANO, 10, Fig. 2); 
 	controlling, when it is determined, according to the parameter information of the cells in the battery pack, that the cell in the battery pack needs enabling of equalization and that the vehicle is in the OFF gear (YANO, ¶ 0042-0043), the power supply branch circuit to get connected to the power supply unit and the battery equalization system, so that the power supply unit supplies power to the battery equalization system (OHNUKI, ¶ 0043-044; YANO, ¶ 0037); and 
 	controlling, by the controller (YANO, 24, Fig. 2), the equalization circuit (YANO, 20, Fig. 2) to perform equalization processing on the cell that needs enabling of equalization (YANO, ¶ 0036-0039). 
 	Regarding claim 18, YANO as modified by OHNUKI teaches the method as applied to claim 2. 
 	Regarding claim 19, YANO as modified by OHNUKI teaches the controlling the second power supply branch circuit to stay in the connected state comprises: transmitting, by the 
 	Regarding claim 20, YANO as modified by OHNUKI teaches confirming, by the controller, that the equalization circuit ends the equalization processing on the cell that needs enabling of equalization; transmitting, by the controller, an equalization end request to the vehicle body controller; and controlling, by the vehicle body controller after receiving the equalization end request, the second power supply branch circuit to stay in a disconnected state (OHNUKI, ¶ 0042-0044, 0050; providing multiple controllers to control the switches is an obvious modification, see rejection of claim 5).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANO in view of OHNUKI as applied to claims 1, 3-12 and 16-20 above, and further in view of RONNE (US 2019/0229518).
	Regarding claim 13, YANO as modified by OHNUKI teaches the battery equalization system as applied to claim 1 but fails to disclose the controller is connected to the collection circuit and the equalization circuit corresponding to a same cell through one channel; and the collection circuit and the equalization circuit are configured to multiplex the channel in a time division manner. RONNE discloses the controller is connected to the collection circuit and the equalization circuit (¶ 0138: balancing and monitoring of the cells) corresponding to a same cell through one channel, and the collection circuit and the equalization circuit are configured to multiplex the channel in a time division manner (¶ 0146, 0167). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the 
 	Regarding claim 14, YANO as modified by OHNUKI and RONNE teaches the battery equalization system as applied to claim 13 but fails to disclose the controller comprises a control chip, the control chip is connected to the collection circuit and the equalization circuit corresponding to the same cell through one pin, and the pin is connected to the equalization circuit and the collection circuit through the channel. Official notice is taken that a control chip with pins, e.g., a semiconductor chip/integrated circuit, was an old and known expedient in the art at the time of the invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the control chip for the generic controller of YANO since a skilled artisan would have to choose a specific controller in order to practice the disclosed circuitry of YANO.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANO in view of OHNUKI as applied to claims 1, 3-12 and 16-20 above, and further in view of BLAKEMORE (US 2013/0030618).
	Regarding claim 15, YANO as modified by OHNUKI teaches the battery equalization system as applied to claim 1 but fails to disclose the controller is further configured to, when it is determined, according to the parameter information of the battery pack, that a cell in the battery pack needs enabling of equalization, obtain a target equalization duration of the cell that needs enabling of equalization, and control, according to the target equalization duration of the cell that needs enabling of equalization, the equalization circuit to discharge the cell that needs enabling of equalization. BLAKEMORE discloses the controller is further configured to, when it is determined, according to the parameter information of the battery pack, that a cell in the battery .



Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. 
 	In response to arguments that secondary reference OHNUKI discloses more than one power supply unit, the interpretation taken in the rejection is that the power supply unit of OHNUKI comprises both the 12-V battery and the solar cell unit, and the claim language would not exclude this interpretation. Therefore, it is maintained that the OHNUKI teaches the power supply branch circuit as recited and as described in the rejection; and YANO as modified by OHNUKI teaches the battery equalization system as described in the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 7, 2022